DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose “forming an oxygen-absorbing layer on a surface of the first conductive feature, wherein the oxygen-absorbing layer absorbs oxygen from the first conductive feature and becomes an oxygen-containing layer; removing the oxygen-containing layer exposing the surface originally covered by the oxygen-containing layer” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “selectively forming an oxygen-absorbing layer on a surface of a first metal-containing element, wherein the oxygen-absorbing layer absorbs oxygen from the first metal-containing element and becomes an oxygen-containing layer; removing the entire oxygen-containing layer to expose the surface originally covered by the oxygen-containing layer” in combination with the remaining claimed features.
Regarding claim 19, the prior art does not disclose “forming a metal layer on a surface of the first metal-containing element, wherein the metal layer absorbs oxygen from the first metal-containing element and becomes an oxygen- containing layer; etching the oxygen-containing layer to expose the surface originally covered by the oxygen-containing layer” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899